                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

                                                       )
    UNITED STATES SECURITIES                           )
    AND EXCHANGE COMMISSION,                           )
                                                       )
                         Plaintiff,                    )    Civil Action No. 18-cv-5587
                                                       )
    v.                                                 )    Hon. John Z. Lee
                                                       )
    EQUITYBUILD, INC., EQUITYBUILD                     )    Mag. Judge Young B. Kim
    FINANCE, LLC, JEROME H. COHEN,                     )
    and SHAUN D. COHEN,                                )
                                                       )
                         Defendants.                   )
                                                       )

    JOINT MOTION TO RESOLVE DISPUTES REGARDING STANDARD DISCOVERY

         Pursuant to directions of the Court, the SEC, representatives of the institutional lenders,

and the Receiver have been making efforts to prepare standard discovery requests to both

institutional lenders and investor lenders.1 Those efforts have proven productive on a vast majority

of the issues raised, but after further meets and confers, there remain a few issues on each set of

discovery where the Court’s involvement is necessary.

         I.     Discovery to Investor Lenders. (Exhibits 1-3)

         The proposed standard form of discovery to the investor lenders that is being presented by

the Receiver and supported by the SEC is attached as Exhibit 1 hereto, and the proposed standard

form discovery presented by the institutional lenders is attached as Exhibit 2. For ease, a version




1
  On September 22, 2020, the Receiver served the draft discovery requests proposed by the Receiver and
the institutional lenders on all the individual investor claimants. Although the Receiver heard from a
number of these claimants regarding their obligations, none objected to any of the specific requests nor
requested revisions to same.
                                                   1
of the standard discovery to the investor lenders that shows the differences (through a

comparewrite) is attached as Exhibit 3.

        There are four issues that remain in dispute regarding standard discovery to the investor

lenders. The first concerns the definitions and instructions to be used, the second concerns several

discovery requests that the Receiver believes are duplicative and unnecessary, the third concerns

the appropriateness of what the parties have referred to as “contention interrogatories,” and the

fourth involves issues regarding where the claimants’ discovery responses should be sent.

   A.      Definitions and Instructions

           1. The Receiver’s Position. The Receiver believes that fewer defined and complex

terms will make the standard discovery easier for claimants to understand. As such, the draft

definitions and instructions in the Receiver’s proposal attempt to use fewer defined terms that

could be confusing at a reader. The use of such defined terms in the proposal from the Institutional

Lenders is significantly greater and will be confusing. The SEC supports the definitions and

instructions utilized within the Receiver’s proposed standard requests.

           2. The Institutional Lenders’ Position.

           Definitions. The Mortgagees (also referred to as institutional lenders) developed the

           definitions without any pleadings filed by the Investor Lenders. Consequently, the

           Mortgagees do not know how the Investor Lenders describe or refer to their interests.

           Also, the Mortgagees do not know the Investor Lenders’ levels of sophistication and

           knowledge of terms. Not everyone understands the distinction between an unsecured

           loan, a mortgage and a secured loan (a mortgage loan). The term “investment” has been

           used, but it is not clear what that means with respect to a Loan, a Mortgage Loan or a

           Mortgage or how the Investor Lenders describe their interests. The Mortgagees also



                                                 2
           seek to avoid any confusion between an investment and an interest in a property. An

           Investor Lender may assert that his or investment was not paid, even though a mortgage

           loan in which he may have had an interest was paid off. The definitions serve to assist

           the Investor Lenders concerning the documents requested so that they know what is

           being requested of them.

           Instructions. The Mortgagees’ instructions are clear, simple and logically organized.

           They do not contain duplication.

   B.      Duplicative Discovery Requests (Document Requests 7-12 & Interrogatory
           No. 17)

           1. The Receiver’s Position. The Receiver believes that two of its proposed Document

Requests, Nos. 7 and 8, adequately and precisely cover the documents requested in the institutional

lenders’ five proposed Document Requests, Nos. 7 through 11, and therefore the additional

requests are duplicative and confusing. Requests No. 7 and 8 proposed by the Receiver and

supported by the SEC are as follows:

           7. All documents related to any refinancing or payoff of any loan on a property in this
           tranche in which You have or had an interest.

           8. All documents related to a release or a request for a release of your interest in a loan
           on any property in this tranche.

        The institutional lenders propose the following five requests, which cover the same

information:

           7. All documents related to any actual or purported refinancing or payoff of your
           Interest, a Mortgage Loan or Loan relating to a property in this tranche in which You
           have or had an Interest.

           8. All documents in which You were ever told that your Interest or a Mortgage Loan
           or Loan may be refinanced or paid off.

           9. All documents in which You were ever told that that your Interest, a Mortgage Loan
           or Loan was refinanced or paid off.


                                                 3
           10. All documents in which you were requested to release your Interest, a Mortgage,
           Mortgage Loan or Loan.

           11. All documents in which you released or agreed to release your Interest, a Mortgage,
           Mortgage Loan or Loan.

       Additionally, on the day this submission was due, the institutional lenders proposed

Document Request 12 and Interrogatory No. 17, which state as follows:

           Document Request No. 12.         All documents reflecting collection by EquityBuild
           or Equity Build payments to You on an investment that you made in or with
           EquityBuild in which any EquityBuild entity collected payments from the borrower or
           a third party with your knowledge. Note that this request includes, but is not limited to
           the properties in this tranche.

           Interrogatory No. 17.       Identify each investment that you made in or with
           EquityBuild in which any EquityBuild entity collected payments from the borrower or
           a third party with your knowledge, and for each such investment state the amount of
           the investment, the name or location of the property involved, the time period during
           which the payments were collected, the amount collected, and the amount of the
           payments received by you. Note that this question includes, but is not limited to the
           properties in this tranche.

       These two requests are particularly confusing, but to the extent they are decipherable, they

appear to relate to payments made to the claimant or someone on claimant’s behalf and are

therefore duplicative of other existing requests (see, e.g., Receiver’s Document Request No. 6 and

Interrogatory No. 5):

           Document Request No. 6. All documents regarding the payments You received (or
           anyone received on Your behalf), either for distributions on or payoffs of Your
           investments or loans with EquityBuild.

           Interrogatory No. 5. For each property in this tranche in which You claim an
           ownership or security interest, state whether You or anyone on Your behalf received
           any payments, distributions, or other form of return on your investment, and state the
           amount, the date, and from whom You received the payment, distribution or return on
           Your investment.

       Throughout these proceedings, the Receiver gets many emails and phone calls from

claimants asking questions and for clarification about court filings. This has been a significant

(and important) portion of the work performed by the Receiver and his counsel, and contributes to

                                                 4
the fees about which the institutional lenders complain so bitterly. As with the defined terms,

simpler, more direct, and non-duplicative discovery requests will result in fewer inquiries from

claimants and a lower cost to administer this process.

           2. The Institutional Lenders’ Position.

                   The Mortgagees’ proposed discovery does not contain duplication, but instead

           seek to be comprehensive. The Mortgagees intend the Standard Discovery to the

           Investors Lenders to permit the Mortgagees to expeditiously ascertain the basic facts

           and contentions in support of the Investor Lenders’ positions. Receipt of that

           information could obviate the need for more detailed discovery, including depositions.

                   None of the Mortgagees proposed interrogatories or document production

           requests seek information that would not be discoverable in a lien priority dispute, nor

           are they in contravention of the Federal Rules of Civil Procedure. They seek

           fundamental facts and the contentions of the parties. These requests are particularly

           important and relevant in this matter because the Investor Lenders are not being

           required to file Complaints; the proofs of claim have not yet been provided to the

           Mortgagees and, in any event, were completed on the Receiver’s form that did not

           require the Investor Lenders to assert or support any lien priority claims; and, as the

           Receiver admitted in his Seventh Interim Fee Application, in some cases were

           incomplete [Doc. 755, p. 15].     As such, the requested discovery is essential to the

           Mortgagees’ understanding of the Investor Lenders’ factual and legal positions, and

           their ability to contest them.

                   In Document Request Nos. 7 through 11, the Mortgagees request documents

           based upon their content and not the form of the document, as opposed to Document



                                                5
Request Nos. 1 through 3. An Investor Lender may not believe that a particular

document fits within one of the described forms of documents specified in Document

Request Nos. 1 through 3. These requests guide the Investor Lenders in producing

relevant documents and provide that the responses are thorough.

       In Request No. 12, along with Interrogatory No. 6, the Mortgagees request

information from Investor Lenders who have or had an interest in another property

concerning the collection of payments. (All of the other discovery requests are focused

upon discovery concerning properties in the tranche.) The information is relevant

because it can show whether the Investor Lenders’ course of dealing with EquityBuild

evidences their knowledge, acquiescence, agreement or understanding with respect to

EquityBuild’s receipt of payments on EquityBuild Assets in which they assert an

interest. For instance, if an Individual Investor had three EquityBuild investments, two

of which were not in the tranche and one that was, the Investor’s knowledge of, and

acquiescence in, EquityBuild’s collection of payments on the first two is relevant to

evaluating EquityBuild’s authority to do so for the property in the tranche. Similarly,

there is a Collateral Agency and Servicing Agreement [Dkt. 5-2] that authorized an

EquityBuild entity to collect payments on Investor Lenders’ Mortgage Loans.

However, because the Receiver has not produced many Investor Lender transaction

documents, there may be Mortgage Loans where no such document can be found.

Evidence of similar documents in the Investor Lender’s non-tranche investments is

relevant to an Investor Lender’s knowledge of EquityBuild’s practices and authority

relevant to a property within the tranche in which the Investor Lender has an interest.




                                     6
   C.      Contention Styled Interrogatories (Nos. 9, 12-16)

           1. The Receiver’s Position. From the view of the Receiver (and supported by the

SEC), the six contention-type interrogatories to the investor lenders as set forth in numbers 9 and

12-16 are neither proper nor necessary. There are at least three reasons for that position.

        First, there are concerns associated with the necessity and burden of these interrogatories.

In view of the information available in the proof of claim responses (submitted under penalty of

perjury) and in response to the questions already included in the standard form discovery, the

institutional lenders seeking discovery already will have the building blocks setting forth the

details and basis of investor lender claims and the support for them, and creating such additional

obligations on largely pro se parties is therefore unnecessary. The identified interrogatories largely

repeat information that is included in the proof of claims or requested through other requests, and

are unnecessary. In other words, the proofs of claim and other discovery requests will provide the

facts needed to evaluate the competing claims, and it is unnecessary and unfair to require the

claimants to provide a legal analysis regarding the strength of their claims.

        Second, and related, contention interrogatories for even the most experienced litigant and

lawyer, can provide trick boxes which can amount to a “gotcha” trap relative to a response, or lack

thereof. That situation will likely arise here. Additionally, these contention interrogatories

presume that claimants know all “facts” regarding competing loans, a presumption that is likely

inaccurate, as many claimants may be generally unaware, for example, of the Cohens’ efforts to

resell first-secured interests in certain properties, and the circumstances surrounding those

transactions. Such requests are not appropriate for discovery issued to mostly unsophisticated and

unrepresented claimants. Furthermore, the claims submission instructions and claim form already




                                                  7
placed a burden on claimants to submit all documentation and information in support of their

claims.

          Third, there are concerns regarding the timing of such discovery, as the proposed standard

interrogatories will be answered before any discovery regarding other claims against the properties

takes place. As a result, they are premature.

          Fourth, to the extent that a fact or theory may be raised by a claimant in their position

statement that the institutional lenders believe is new and not previously identified, the institutional

lenders may request leave from the Court to serve discrete additional discovery, if necessary.

             2. The Institutional Lenders’ Position.

                     In Interrogatory Nos. 13 through 15, the Mortgagees ask the Investor Lenders

             to set forth the factual and legal basis of their claims. Pleadings typically provide a

             framework to give notice of a party’s claims or defenses. Because the Investor Lenders

             are not being required to file pleadings, the contention interrogatories serve to provide

             that information. The responses may obviate the need for further discovery or allow

             more narrowed and focused future discovery.

                     Fed. R. Civ. P. 33(a) permits contention interrogatories. Further, the

             Mortgagees do not understand the Receiver’s objection because the Court already

             approved the use of contention interrogatories:

                 Now, I understand the institutional lenders’ position that you would like a clearer
                 definition of the basis for someone to assert a priority lien on a particular subject
                 property, and that you may need something more than just whatever documents
                 were submitted as part of the claims process. But I wondered whether -- and, again,
                 this comes out of more the MDL context -- wonder whether the -- as a standard
                 discovery form -- whether the parties can come up with a standard list of questions
                 and documents that – document requests -- that every claimant would have to fill
                 out and respond to and submit to all the other claimants in the case.




                                                   8
   So, in other words, rather than having one claimant send out an affirmative
   interrogatory to every other claimant saying, you know, state the factual basis for
   your contention that your lien has priority over this one and this one and this one
   and this one, I wonder if the parties can come up with just a standard questionnaire
   that -- or form – that every claimant would have to fill out as part of a claims
   resolution process when their claim is up that could get the ball rolling and,
   basically, provide the information that all the other claimants want and need with
   regard to the basis for the asserted claim.

See 7/15/20 Tr. At 25:10-26:8.

       The Receiver appears to object to these interrogatories on the basis that the

Investor Lenders may not be represented by counsel and may not be sophisticated

enough to articulate their positions. The Mortgagees do not know how many Investor

Lenders will not be represented or lack sufficient sophistication. But, at some point,

they need to articulate their claims both to allow the Mortgagees a fair and reasonable

opportunity to respond to them, and for the Court to adjudicate them.

       Further, the Mortgagees are expected to answer, contention interrogatories in

the discovery propounded upon them by the Receiver (on behalf of the Individual

Investors) and have no objection to doing so. The Receiver thus concedes that the

information requested thorough contention interrogatories is both relevant and helpful

to the parties in understanding and narrowing the disputes.

       Interrogatory No. 9 is not a contention interrogatory. It requests specific facts

concerning whether the Investor Lenders ever authorized anyone to collect on a

Mortgage Loan or Loan in which they had an interest. That information is critical to

the priority dispute, many of which involve payoffs of such loans through an

EquityBuild entity that the Mortgagees contend was authorized to receive the payment.

       Interrogatory No. 12 is not a contention interrogatory. It requests specific facts

concerning the Investor Lenders’ investigation, if any, to determine whether there were

                                     9
           any prior mortgages on the property that would prime the Investor Lenders’ Mortgages,

           such as Mortgagees’ Mortgages that were recorded prior to the Investor Lenders’

           Mortgages or that refinanced a pre-existing mortgage that at all times was prior to the

           Investor Lenders’ Mortgages. Further, Interrogatory No. 12 is basically the same as

           interrogatory No. 4 to the institutional lenders that the Mortgagees are expected to

           answer. Thus, the Receiver again concedes that the information is both relevant and

           helpful to the parties in understanding and narrowing the disputes.

                   Interrogatory No. 16 is not a contention interrogatory. The Mortgagees need to

           know whether any documents that would otherwise be responsive to the document

           production request were not produced because they were lost, as opposed to never

           existing, so that they can explore the Individual Investors’ knowledge of them or

           attempt to discover them elsewhere.

   D.      Issues Regarding Centralized Repository

           1. The Receiver’s Position. The Receiver believes (and the SEC supports) that it will

be most orderly and efficient for the claimants’ discovery responses and documents to be directed

to a centralized location and then be made available to all claimants, rather than putting the burden

on each claimant to serve all interested parties. Because the Receiver is already tasked with

providing each claimant with the claims submissions of all others claiming an interest in the same

property, the Receiver believes it would be most efficient for the Receiver to work with the vendor

that will be distributing the claim submissions to the claimants per tranche via FTP link, to also

maintain and distribute the discovery material in a similar manner. This is consistent with the role

of the Receiver, and further complements his work as an instrument of the Court to facilitate a fair

and efficient process.



                                                 10
       There has been progress made on this front, as previously the Institutional Lenders were of

the view that the investor lenders should simply hit “reply all” and e-mail their responses to

everyone. The most recent iteration has modified that demand substantially, but continues to insist

that the investor lenders e-mail (or mail) their responses to both the Receiver and a representative

of the institutional lenders (to be determined). The Receiver is concerned that this proposal will

still pose significant logistical challenges, and increase costs and inefficiencies.

       First and foremost, the investor lender may be confused relative to who needs to receive

the responses, and if they are sent to the institutional lender representative but not the Receiver

there is a significant risk that they will not be included in the centralized database. Moreover, in

circumstances where the size of the files produced in discovery are too large to email, the proposals

both provide that the claimant put that in an email so a link to upload the documents may be sent

to the claimant. If two email addresses are provided, the claimants may not know where to send

this request. A procedure where each claimant sends their discovery to a single location would be

preferable.

       Additionally, as transpired with respect to the submission of the proof of claims, certain

claimants may choose to mail paper copies their discovery responses, and it would be overly

burdensome and expensive to require them to send copies more than one location. The Receiver’s

proposal will ensure that the materials are housed in a centralized location and circulated to

everyone in a manner that provides easy and equal access to the information.

              2. The Institutional Lenders’ Position.

              The Receiver seeks to be the depository and distributor of the Investor Lenders’

              discovery responses. Because the Receiver will seek compensation for the associated

              time and expense from the secured properties through a receiver’s lien, such



                                                  11
             unnecessary charges should be avoided. The Investor Lenders’ responses do not need

             to be funneled through the Receiver, which adds both costs and delay. The Mortgagees

             are proposing a drop box system where all Investor Lenders can access all discovery

             responses. The details will be provided prior to the issuance of the standard discovery.

       II.      Discovery to Institutional Lenders (Exhibit 4)

       There are two issues that remain in regards to the draft standard discovery to the

institutional lenders, one issue involving timing and the other involving a category of documents

exchanged between the title company and the institutional lenders (Request 5(9)). A single version

of the standard discovery to the institutional lenders that sets forth the two areas of disagreement

is attached hereto as Exhibit 4.

       A.       Time Period Covering the Requests. The institutional lenders claim that the

proper cut-off for purposes of responsive information is August 15, 2018, the date the SEC filed

the pending action. The institutional lenders also request that they do not want to prepare a

privilege log for documents subsequent to that date.

                1.      The Receiver’s Position. As a general matter, the SEC and Receiver are of

the position that all responsive non-privileged documents should be produced irrespective of time

period. The Receiver and SEC understand the burden associated with a document-by-document

privilege log. However, attempting to avoid such a burden is not a basis to avoid the production

of all relevant, non-privileged documents, a goal which is undermined by a blanket prohibition for

any document created after the start of this pending action. The suggested limitation is overbroad

for at least the following reasons:

       First, the suggestion that starting precisely on that date, every communication that occurred

necessarily involved attorney client and/or work product communications or other privileged



                                                 12
communications between the insureds and the title company is unwarranted. It would not be

surprising for there to have been non-privileged business communications regarding the loans at

issue here, which is precisely the reason that claims of privilege must be asserted on a log in some

capacity. Second, even communications between business personnel regarding coverage and this

case would not necessarily be privileged. Counsel appointed by the title company did not even

file appearances until after the claims motion was filed in February 2020. Relying upon the August

2018 date provides approximately eighteen months of exchanges prior to a defense being provided,

which seems to also undermine the breadth of the request.

       The Receiver suggests that if the institutional lenders are going to claim privilege relative

to internal or external exchanges or other documents involving non-attorneys after August 14,

2018, then those records should be identified on a privilege log (by date, author/recipient, subject

matter and privilege asserted) so that any stakeholder can evaluate the propriety of such

withholding.

               2.      Institutional Lenders’ Position.

               The Mortgagees request an August 15, 2018 cut-off date concerning only

               communications between the Mortgagees and the title insurers. On that date, the

               SEC filed this action. After that date, Mortgagees tendered claims to their title

               insurers. As discussed below, those communications either are not relevant or are

               privileged. The Mortgagees also seek to save time and avoid the costs of preparing

               privilege logs related thereto.




                                                 13
       B.      Request for Coverage Correspondence and Related Items.

               1.      The Receiver’s Position.

       As noted above, the SEC and Receiver are of the position that all responsive non-privileged

documents should be produced irrespective of time period. Consistent with that position, the

standard discovery proposed by the Receiver and supported by the SEC seeks non-privileged

correspondence exchanged between the institutional lenders and title insurers including those that

deal with the issues of coverage (Request 5(9)) and related documents dealing the loan and

property are properly produced pursuant to the standard discovery requests. Such communications

are part of the title company’s ordinary business, and were sent to a third party (here the

institutional lender). This complex issue has been noted by the courts, which recognize that

insurance companies perform work in the ordinary course of business, not just for purposes of

litigation, and warn against overbroad and conclusory efforts to apply broad assertions of privilege

regarding documents provided or created by an insurer as seen by the following discussion:


               The determination as to whether materials are protected under this
               definition [of work product privilege] is necessarily fact-specific. This is
               even more true where, as here, the documents in question were created by
               or for an insurance company in the course of its investigation, since “the
               very business of the producing party is to evaluate claims that may
               ultimately ripen into litigation.” Arkwright Mutual Ins. Co. v. National
               Union Fire Ins. Co., No. 90 Civ. 7811(AGS), 1994 WL 698298, at *2
               (S.D.N.Y. Dec.13, 1994). This is equally the case whether the documents
               were created during an investigation pursuant to a third-party policy, the
               very nature of which is anticipating litigation, or pursuant to a first-party
               policy, since a first-party insurer must anticipate that the denial of a claim
               may lead to a lawsuit. See, e.g., 6 Moore's Federal Practice § 26.70 [c], at
               26–214 (3d ed.1998) (stating that case-by-case approach to liability
               insurance documents is appropriate). Thus, courts presented with work
               product disputes in the insurance context must be careful not to hold that
               documents are protected from discovery simply because of a party's
               “ritualistic incantation” that all documents created by insurers are made in
               preparation for litigation, and mindful of the fact that insurer-authored
               documents are more likely than attorney-authored documents to have been

                                                14
               prepared in the ordinary course of business, rather than for litigation
               purposes. American Ins. Co. v. Elgot Sales Corp., No. 97 Civ.
               1327(RLC)(NRM), 1998 WL 647206, at *1 (S.D.N.Y. Sept. 21, 1998)
               (discussing need for limiting principle to avoid allowing “virtually the
               entirety of an insurance company's files” to be exempt from discovery).
               Overprotecting insurance documents would hinder the broad discovery
               contemplated by the Rules, while doing little to foster uninhibited
               deliberation concerning insurance claims, since insurers have a duty—as
               well as business incentive —to carefully investigate every potential claim,
               whether or not it will likely erupt into litigation. See, e.g., Fine v. Bellefonte
               Underwriters Ins. Co., 91 F.R.D. 420, 422 (S.D.N.Y.1981). Thus, in the
               insurance context, it is particularly important that the party opposing
               production of the documents, on whom the burden of proof as to privilege
               rests, demonstrate by specific and competent evidence that the documents
               were created in anticipation of litigation. Harrigan v. Electronic Pre–Press
               Systems, Inc., No. 90 Civ. 4081(MEL), 1992 WL 121438, at *3 (S.D.N.Y.
               May 15, 1992).

Weber v. Paduano, 2003 WL 161340 at *4 (S.D.N.Y. 2003) (granting in part motion seeking

various documents and investigative reports developed by insured and other materials). It is worth

noting that as recently as late February 2020, the institutional lenders’ counsel were referencing

developments that would be needed in this action in order for them to invoke insurance coverage

and cause coverage counsel to become involved on their behalf, raising a question about the extent

to which such communications would have been privileged before coverage counsel ultimately

became involved and appeared on their behalf in the Spring of 2020.

               2.      The Institutional Lenders’ Position.

                       The Receiver’s request for correspondence between the Mortgagees and the

               title companies “for coverage under title insurance policies and related

               communications, including but not limited to all coverage correspondence” seeks

               documents that are not relevant to the dispute. A Mortgagee’s post-occurrence

               tender of a claim to its title insurer and its title insurer’s response has no bearing on

               the priority of a lien or any claim of fraudulent conveyance. Nor may the presence



                                                  15
of insurance be considered in determining the priority or validity of a secured

interest or the distribution of the estate’s assets. Further, coverage correspondence

addresses whether a claim asserted against an insured is covered under an insurance

policy, regardless of the merits of the claim, and whether a duty to defend existed,

none of which is relevant to the issues before the Court.

       Further, communications between an insurer and its insured are privileged.

The attorney-client privilege extends to communications between an insurer and an

insured, also known as the insurer-insured privilege, where the insurer is under an

obligation to defend the insured. People v. Ryan, 30 Ill. 2d 456, 460-61, 197 N.E.2d

15 (1964):

       We think the rationale of those cases upholding the privileged nature of
       communications between insured and insurer where the insurer is under an
       obligation to defend is more persuasive. We concede that such
       communications are normally made by the insured to a layman and in many
       cases no lawyer will actually be retained for the purpose of defending the
       insured. Nevertheless, by the terms of the common liability insurance
       contract, the insured effectively delegates to the insurer the selection of an
       attorney and the conduct of the defense of any civil litigation. The insured
       is ordinarily not represented by counsel of his own choosing either at the
       time of making the communication or during the course of litigation. Under
       such circumstances we believe that the insured may properly assume that
       the communication is made to the insurer as an agent for the dominant
       purpose of transmitting it to an attorney for the protection of the interests of
       the insured. We believe that the same salutory reasons for the privilege as
       exist when the communication is directly between the client and attorney
       were present when [the insured] made her statement to the investigator for
       her insurer. We therefore conclude that public policy dictates that the
       statement given by [the insured] to her insurance carrier was clothed with
       the attorney-client privilege while in control of the insurer.

The communications are also protected under the common defense, joint defense

or common interest doctrine, which some courts call a privilege while other courts

call it an exception to a rule of waiver of the attorney-client privilege. The common



                                 16
               defense privilege protects communication between an attorney, the client and a

               third-party. Selby v. O’Dea, 2017 IL App (1st) 151572, ¶40. “The joint defense

               privilege enables counsel for clients facing a common litigation opponent to

               exchange privileged communications and attorney work product in order to

               adequately prepare a defense without waiving either privilege.” United States v.

               McPartlin, 595 F.2d 1321, 1337 (7th Cir. 1979); see IBJ Whitehall Bank & Trust

               Co. v. Cory & Assocs., 1999 U.S. Dist. LEXIS 12440. It applies to communications

               between and insured and insurer because they have a common interest. See Waste

               Management, Inc. v. International Surplus Lines Ins. Co., 144 Ill. 2d 178, 193-

               94579 N.E.2d 322 (1991).

                               MORTGAGEES’ CONCLUSION

       The Mortgagees have provided abbreviated statements of their positions here and request

that the Court consider the positions of the parties at oral argument, with such further factual

explanations and legal authority as may be needed to fully consider the issues. Further, although

the parties have prepared the standard discovery requests to streamline and facilitate the discovery

process, the Mortgagees participated without waiving any objections that they may have to them,

the furnishing of certain information or the production of certain documents, or the assertion of

privileges.

                                 RECEIVER’S CONCLUSION

       The respective positions were included in this document without revisions or responses for

joint presentation to the Court. Although numerous communications preceded the preparation of

this document, the undersigned did not review each other’s written positions, which were

exchanged at the end of the process at the time of filing. Accordingly, the Receiver will be



                                                17
prepared to discuss the issues regarding this discovery and the positions set forth herein, and

reserves the right to present additional information and authority that may assist the Court

including at oral argument if the Court believes that it will be helpful to reach resolution on these

open issues.

Dated: October 2, 2020                             Respectfully submitted,

 /s/ Michael Rachlis                               /s/ Michael Gilman                      .
 Michael Rachlis                                   Michael Gilman (6182779)
 Jodi Rosen Wine                                   mgilman@dykema.com
 Rachlis Duff & Peel, LLC                          Dykema Gossett PLLC
 542 South Dearborn Street, Suite 900              10 S. Wacker Drive, Suite 2300
 Chicago, IL 60605                                 Chicago, Illinois 60606
 Phone (312) 733-3950                              (312) 627-5675
 Fax (312) 733-3952
 mrachlis@rdaplaw.net                              Counsel for Federal Home Loan Mortgage
 jwine@rdaplaw.net                                 Corporation Wilmington Trust, National
                                                   Association, as Trustee for the Registered Holders
 Attorneys for Kevin B. Duff, Receiver             of Wells Fargo Commercial Mortgage Trust 2014-
                                                   LC16, Commercial Mortgage Pass-Through
                                                   Certificates, Series 2014-LC16; Wilmington Trust,
                                                   National Association, as Trustee for the Registered
                                                   Holders of UBS Commercial Mortgage Trust
                                                   2017-C1,Commercial Mortgage Pass-Through
                                                   Certificates, Series 2017-C1; Citibank N.A., as
                                                   Trustee for the Registered Holders of Wells Fargo
                                                   Commercial Mortgage Securities, Inc.,
                                                   Multifamily Mortgage Pass-Through Certificates,
                                                   Series 2018-SB48; Federal National Mortgage
                                                   Association; U.S. Bank National Association, as
                                                   Trustee for the registered Holders of J.P. Morgan
                                                   Chase Commercial Mortgage Securities Corp.,
                                                   Multifamily Mortgage Pass-Through Certificates,
                                                   Series 2017-SB41;U.S. Bank National Association,
                                                   as Trustee for the registered Holders of J.P.
                                                   Morgan Chase Commercial Mortgage Securities
                                                   Corp., Multifamily Mortgage Pass-Through
                                                   Certificates, Series 2018-SB50;U.S. Bank National
                                                   Association, as Trustee for the registered Holders
                                                   of J.P. Morgan Chase Commercial Mortgage
                                                   Securities Corp., Multifamily Mortgage Pass-
                                                   Through Certificates, Series 2017-SB30 Sabal TL1
                                                   LLC; Midland Loan Services, a Division of PNC

                                                 18
 Bank, N.A. as servicer for Wilmington Trust, N.A.,
 as Trustee for the Benefit of Corevest American
 Finance 2017-1 Trust Mortgage Pass-Through
 Certificates; Midland Loan Services, a Division of
 PNC Bank, N.A. as servicer for Wilmington Trust,
 N.A., as Trustee for the Registered Holders of
 Corevest American Finance 2017-2 Trust,
 Mortgage Pass-Through Certificates, Series 2017-
 2; BC57, LLC; UBS AG




19
Exhibit 1
                         UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

                                               )
 UNITED STATES SECURITIES                      )
 AND EXCHANGE COMMISSION,                      )
                                               )
                      Plaintiff,               )      Civil Action No. 18-cv-5587
                                               )
 v.                                            )      Hon. John Z. Lee
                                               )
 EQUITYBUILD, INC., EQUITYBUILD                )      Mag. Judge Young B. Kim
 FINANCE, LLC, JEROME H. COHEN, and            )
 SHAUN D. COHEN,                               )
                                               )
                      Defendants.              )
                                               )


To: EquityBuild Claimant

You are receiving this document because you have asserted a claim in the matter of SEC v.
EquityBuild, Inc. et al., Case No. 18 CV 05587, pending in the federal district court for the
Northern District of Illinois.

The Court is addressing the claims asserted in this case by groups of properties, also called
“tranches” of properties. You have asserted a claim against one or more of the properties in
the tranche that is currently before the Court, which consists of the following properties:

LIST PROPERTIES IN TRANCHE

All investors in this tranche are being served with these discovery requests so that the
Court and other claimants asserting a claim against the same properties may properly
evaluate the claims against the properties in this tranche.

The discovery requests include (1) requests to provide the documents described; and (2)
requests to answer questions in writing.

You are required to provide a copy of all of the requested documents and a written answer
to all of the questions asked. You will need to search your records to find the requested
documents and the information necessary to answer the questions.

We understand that you have already submitted a proof of claim form and supporting
documentation. There is no need for you to send anything you previously submitted again.
But, please be aware you are being requested to provide documents and information in
addition to what you already submitted with your proof of claim, so, if you did not already
submit any one or more of the requested documents with your proof of claim, you need to
provide those documents at this time.
You also have the ability to ask written questions (interrogatories) or to request documents
from the other participants in this tranche by sending such written questions or requests for
documents to that participant at the address provided on the Tranche Contact List
accompanying these discovery requests.

The Court, however, has ordered that a claimant may not ask more than ____
interrogatories and may not request more than ____ categories of documents, unless the
claimant first obtains an order from the Court allowing it.

Please refer to the following instructions and definitions to assist you in answering these
discovery requests.

INSTRUCTIONS

1. By DATE, you must email your answers to the interrogatories and any additional
   documents      you     have   not    already    submitted      to    the    Receiver     at
   equitybuildreceiver@rdaplaw.net, who will then make arrangements for distribution to
   the SEC and every other claimant asserting an interest in the same property as you. If
   your documents are too large to attach to your email, please say so in the email and a link
   to upload the documents will be provided to you. If you are unable to scan and email
   electronic copies of your answers and the documents (the preferred means of delivery),
   they instead may be mailed to:

       EquityBuild Receiver
       c/o Rachlis Duff & Peel
       542 S. Dearborn, Suite 900
       Chicago, IL 60605

2. We understand that you have already submitted a Proof of Claim form and supporting
   documentation, and you do not need to resubmit anything that you already submitted
   with your claim. However, you must review the Proof of Claim form and submittal to
   confirm that you provided all of the documents and information that are requested in
   these discovery requests. If there are documents or information that you did not furnish,
   you need to do so now.

3. If you have confirmed that you already submitted all of the documents described in a
   request, you can answer the request by stating that you have confirmed that you already
   submitted the requested documents.

4. If you have a doubt whether you provided a document with your Proof of Claim or whether
   a document is related to a request, you should provide it.

5. You must provide both documents that you have in your possession and documents that
   you gave to someone or that someone else may be holding for you, such as a spouse, a
   relative, a friend, a lawyer, an accountant, or an investment adviser.




                                              2
6. There are also written questions for you to answer that are shown below. These written
   questions are also known as interrogatories. You are required to answer all of the
   questions under oath. A verification form is located at the end of this document.

7. Please answer the interrogatories in a document that numbers each response to indicate
   the question that you are answering.

8. If you have confirmed that you already furnished all of the information sought by an
   interrogatory in your Proof of Claim submission, you can answer the interrogatory by
   stating: that you have confirmed that you already submitted the requested information.

9. After you have sent Your Responses to these discovery requests, you must supplement
   Your Responses or correct your responses if You learn that Your responses were
   incomplete or incorrect.



Definitions.

1. “You” or “Your” means the person, business, or entity who made the investment with or
   provided a loan to EquityBuild.

2.   “EquityBuild” includes EquityBuild, Inc. and all the affiliates identified on the Proof of
     Claim form used in this proceeding.

3. An “EquityBuild Asset” is any real or personal property in which EquityBuild or an
   EquityBuild affiliate has or had an ownership interest, such as the properties in this
   tranche.

4. “Documents” means both paper documents and electronically stored information (such as
   “word” documents, “pdf.” documents, “Excel” documents), and includes letters,
   statements, spreadsheets, e-mails, and text messages.

5. “Original Transaction” means the transaction in which you acquired a claim of ownership
   or a security interest in an EquityBuild Asset of affiliate.

6. A “Rollover Transaction” means a situation where You had a claim of ownership or a
   security interest in an EquityBuild Asset or affiliate that was changed or converted, in
   whole or in part, to an ownership or security interest in another EquityBuild Asset or
   affiliate. A Rollover Transaction occurred, for example, if You had an interest in a
   mortgage on an EquityBuild Asset and, instead of receiving a cash distribution, You
   received an interest in another EquityBuild Asset or affiliate.




                                               3
I.        Requests for Documents.

          To The Extent You Have Not Already Provided These With Your Proof Of Claim
          Form, You Need to Provide the Following Documents:

     1.       All documents you received from EquityBuild related to each Original
              Transaction and each Rollover Transaction involving a property in this tranche
              in which you have or had an interest, such as:
             •      account statements,
             •      financial reports,
             •      solicitations,
             •      private placement memoranda,
             •      offering memoranda,
             •      brochures,
             •      advertisements,
             •      information sheets
             •      receipts

     2.       All documents that you executed or were requested to execute regarding your
              investment in or loan to any property in this tranche, such as:
             •      Mortgages,
             •      Promissory notes,
             •      Servicing agreements,
             •      Collateral agreements,
             •      Powers of attorney,
             •      Operating Agreements,
             •      Contracts or other agreements,
             •      Releases or satisfaction of mortgages,

     3.       All e-mails and correspondence or text messages between You and anyone
              working for or on behalf of EquityBuild relating to your investment in or loan
              involving any property in this tranche or a Rollover Transaction from any
              property that is in this tranche.

     4.       All documents relating to any Rollover Transaction of Your investment in or
              loan to any property in this tranche to a different EquityBuild Asset.

              NOTE: This Request asks for, and you need to provide, the requested documents
              concerning Rollover Transactions regardless of whether the EquityBuild Asset
              that your investment or loan was rolled into is included in this tranche.

     5.       All documents regarding the payments You made (or the consideration You
              gave) for your investments or loans with EquityBuild.




                                                4
      6.       All documents regarding the payments You received (or anyone received on your
               behalf), either for distributions on or payoffs of Your investments or loans with
               EquityBuild.

      7.       All documents related to any refinancing or payoff of any loan on a property in
               this tranche in which You have or had an interest.

      8.       All documents related to a release or a request for a release of your interest in a
               loan on any property in this tranche.

II.        Interrogatories

           1. Was the “Claimant Name” identified on Your Proof of Claim the actual entity
              that made the investment in or loan to a property in the tranche? If not, please
              identify the name of the individual or entity that made the investment of
              provided the loan.

           2. Are the email address and telephone number identified on Your Proof of Claim
              the best way to contact you? If not, please identify the best email address and
              phone number to contact You.

           3. Please state the names of all persons You (or Your representative) interacted
              with at or on behalf of EquityBuild, including anyone who said that he or she
              was an agent, employee, or representative of EquityBuild, about Your
              investments or loans relative to the property in this tranche. For each person,
              please also state that person’s address and best phone number to contact the
              person(s) You communicated with (by phone, by email, text or letter, or in
              person).

           4. For each property in this tranche in which You claim an ownership or security
              interest, state the amount You paid for the investment or the type of
              consideration given for the investment, the date that You paid or gave
              consideration for the investment, and to whom You paid this money or other
              consideration.

           5. For each property in this tranche in which You claim an ownership or security
              interest, state whether You or anyone on your behalf received any payments,
              distributions, or other form of return on your investment, and state the amount,
              the date, and from whom You received the payment, distribution or return on
              Your investment.

           6. For each property in this tranche in which You claim an ownership or security
              interest, state the amount that is due to You for your investment in or loan to
              that specific property.

           7. State whether any investment You had in a property in this tranche was the
              subject of a “Rollover Transaction” (see Definition of “Rollover Transaction”

                                                  5
   above), and for each Rollover Transaction, state the date of the Rollover
   Transaction, identify Your original interest by type of interest, the amount of the
   original interest, and property address, and identify Your rolled-over interest by
   type of interest, amount of the rolled-over Interest, and property address (if any).

8. For each property in this tranche in which You assert an interest, state whether
   You have previously made any representations or submitted any documents
   regarding Your investment in any other judicial proceedings, such as
   bankruptcy, estate administration, marriage dissolution, tax return or
   proceeding, other judicial, governmental, or administrative proceeding or other
   loan/credit/insurance applications regarding that interest and, if so, identify the
   property and the proceeding (Court and Case Number).

9. Were you ever told that there were or would be one or more other loans on any
   property in this tranche in which you claim an interest?

       a.     If so, please state when, how, and by whom you were told of the other
              loan(s)

       b.     If you were told in a document, have you furnished a copy of that
              document with your Proof of Claim or in response to these discovery
              requests?

10. Did you ever release your interest, or authorize any other person to release your
    interest, in a loan on a property in this tranche?

       a.     If so, state when and how you released or authorized the release of
              your interest.

       b.     If the release or authorization was in a document, have you furnished
              a copy of that document with your Proof of Claim or in response to
              these discovery requests?




                                       6
                                         VERIFICATION


I, [name of claimant], verify that I have reviewed the answers that I have provided to the
Interrogatories above and they are true and correct to the best of my information, knowledge and
belief.
I declare under penalty of perjury that the foregoing is true and correct.


_________________________________________
Executed on (date).
(Signature)




                                                  7
Exhibit 2
                         UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

                                               )
 UNITED STATES SECURITIES                      )
 AND EXCHANGE COMMISSION,                      )
                                               )
                      Plaintiff,               )      Civil Action No. 18-cv-5587
                                               )
 v.                                            )      Hon. John Z. Lee
                                               )
 EQUITYBUILD, INC., EQUITYBUILD                )      Mag. Judge Young B. Kim
 FINANCE, LLC, JEROME H. COHEN, and            )
 SHAUN D. COHEN,                               )
                                               )
                      Defendants.              )
                                               )


To: EquityBuild Claimant

You are receiving this document because you have asserted a claim in the matter of SEC v.
EquityBuild, Inc. et al., Case No. 18 CV 05587, pending in the federal district court for the
Northern District of Illinois.

The Court is addressing the claims asserted in this case by groups of properties, also called
“tranches” of properties. You have asserted a claim against one or more of the properties in
the tranche that is currently before the Court, which consists of the following properties:

LIST PROPERTIES IN TRANCHE

All investors in this tranche are being served with these discovery requests so that the
Court and other claimants asserting a claim against the same properties may properly
evaluate the claims against the properties in this tranche.

The discovery requests include (1) requests to provide the documents described; and (2)
requests to answer questions, which are called interrogatories, in writing.

You are required to provide a copy of all of the requested documents and answer all of the
questions asked. You will need to search your records to find the requested documents and
the information necessary to answer the questions.

You also have the ability to ask interrogatories or to request documents from the other
participants in this tranche by sending such written questions or requests for documents to
that participant at the address provided on the Tranche Contact List accompanying these
discovery requests.

The Court, however, has ordered that in addition to these questions and document
requests, a claimant may not ask more than ____ questions and may not request more than
____ categories of documents, unless the claimant first obtains an order from the Court
allowing it.



Please refer to the following instructions and definitions to assist you in answering these
discovery requests.

INSTRUCTIONS

1. By DATE, you must email your answers to the questions and any additional documents
   you have not already submitted to [mortgagee we will provide an e-mail address for the
   mortgagees] and the Receiver at equitybuildreceiver@rdaplaw.net, who will then make
   arrangements for distribution to the SEC and every other claimant asserting an interest
   in the same property as you. If your documents are too large to attach to your email,
   please say so in the email and a link to upload the documents will be provided to you. If
   you are unable to scan and email electronic copies of your answers and the documents
   (the preferred means of delivery), they instead may be mailed to:

       EquityBuild Receiver
       c/o Rachlis Duff & Peel
       542 S. Dearborn, Suite 900
       Chicago, IL 60605

       and

       [We will provide an address for the mortgagees.]

2. We understand that you have already submitted a Proof of Claim form and supporting
   documentation. There is no need for you to furnish again anything you previously
   furnished. But, please be aware that you are being requested to provide documents in
   addition to the documents you already furnished with your Proof of Claim. Therefore, you
   will need to review the Proof of Claim you submitted to determine whether you furnished
   all of the documents that you are requested to produce in these discovery requests. If
   there are documents that you did not furnish, you need to produce them now. If you
   determine that you previously furnished all of the documents in your Proof of Claim, you
   may answer the request that you have confirmed that you already submitted the
   requested documents.If you have a doubt whether you provided a document with your
   Proof of Claim or whether a document is related to a request, you should provide it.

3. You must provide both documents that you have in your possession and documents that
   you gave to someone or that someone else may be holding for you, such as a spouse, a
   relative, a friend, a lawyer, an accountant, or an investment adviser.

4. You are required to answer all of the interrogatories under oath. A verification form is
   located at the end of this document.




                                              2
5. Please answer the interrogatories in a document that numbers each response to indicate
   the interrogatory that you are answering.

6. If you have confirmed that you already furnished all of the information sought by an
   interrogatory in your Proof of Claim submission, you can answer the question by stating:
   that you have confirmed that you already submitted the requested information.

7. After you have sent Your Responses to these discovery requests, you must supplement
   Your Responses or correct your responses if You learn that Your responses were
   incomplete or incorrect. You should e-mail or mail your supplemental or corrected responses to
   the same addresses where you e-mailed or mailed your initial responses to these discovery requests.



Definitions.

   1.      “EquityBuild” includes EquityBuild, Inc. and all the affiliates identified on the
           Proof of Claim form used in this proceeding.

   2.      An “EquityBuild Asset” is any real or personal property in which EquityBuild or
           an EquityBuild affiliate has or had an ownership interest, such as the properties
           in this tranche or any other property outside of this tranche into which you rolled
           over your Interest.

   3.      “Mortgage” means a document recorded against a property in this tranche that
           secures repayment of a loan or an investment.

   4.      “Mortgage Loan” means a loan or investment that is secured by a mortgage on
           an property in this tranche.

   5.      “Loan” means a loan or investment that is not secured by a mortgage.

   6.      “You” or “Your” means the person, business, or entity who made the investment
           with or provided a loan to EquityBuild.

   7.      “Interest” means any claim you assert to or in an EquityBuild Asset in this
           tranche or to or in a Mortgage, Mortgage Loan or Loan related to an EquityBuild
           Asset in this tranche arising from an investment, Loan, a Mortgage, a Mortgage
           Loan, or any other basis relating to that Equity Build Asset.

   8.      “Documents” means both paper documents and electronically stored information
           (such as “word” documents, “pdf.” documents, “Excel” documents), and includes
           letters, statements, spreadsheets, e-mails, and text messages.

   9.      “Original Transaction” means the transaction in which you acquired a claim an
           Interest in an EquityBuild Asset of affiliate.


                                                  3
     10.      A “Rollover Transaction” means a situation where You had an Interest in an
              EquityBuild Asset that was changed or converted, in whole or in part, to an
              Interest in another EquityBuild asset. A Rollover Transaction occurred, for
              example, if You had an Interest in a Mortgage on an EquityBuild Asset and,
              instead of receiving a cash distribution, You received an Interest in another
              EquityBuild Asset.



I.         Requests for Documents.


     1.       All documents you received from EquityBuild related to each Original
              Transaction and each Rollover Transaction in which at least one of the properties
              was a property in this tranche in which you have or had an Interest, such as:
             account statements,
             financial reports,
             solicitations,
             private placement memoranda,
             offering memoranda,
             brochures,
             advertisements,
             information sheets,
             receipts.

     2.       All documents that you executed or were requested to execute regarding your
              Interest in any EquityBuild Asset or property in this tranche, such as:
             Mortgages,
             Promissory notes,
             Servicing agreements,
             Collateral agreements,
             Powers of attorney,
             Operating Agreements,
             Contracts or other agreements,
             Releases or satisfaction of mortgages.

     3.       All e-mails and correspondence or text messages between You and anyone
              working for or on behalf of EquityBuild relating to your Interest involving any
              EquityBuild Asset or property in this tranche or a Rollover Transaction from any
              property that is in this tranche.

     4.       All documents relating to any Rollover Transaction involving Your Interest
              involving any property in this tranche to a different EquityBuild Asset,
              regardless of whether that EquityBuild Asset is included in this tranche.




                                                4
      NOTE: This Request asks for, and you need to provide, the requested documents
           concerning Rollover Transactions regardless of whether the EquityBuild Asset
           that your Interest was rolled into is included in this tranche.

      5.       All documents regarding the payments You made (or the consideration You gave)
               for your Interest with EquityBuild.

      6.       All documents regarding the payments You received, either as distributions on or
               payoffs of Your Interest.

      7.       All documents related to any actual or purported refinancing or payoff of your
               Interest, a Mortgage Loan or Loan relating to a property in this tranche in which
               You have or had an Interest.

      8.       All documents in which You were ever told that your Interest or a Mortgage
               Loan or Loan may be refinanced or paid off.

      9.       All documents in which You were ever told that that your Interest, a Mortgage
               Loan or Loan was refinanced or paid off.

      10.      All documents in which you were requested to release your Interest, a Mortgage,
               Mortgage Loan or Loan.

      11.      All documents in which you released or agreed to release your Interest, a
               Mortgage, Mortgage Loan or Loan.

      12.      All documents reflecting collection by EquityBuild or Equity Build payments to
               You on an investment that you made in or with EquityBuild in which any
               EquityBuild entity collected payments from the borrower or a third party with
               your knowledge. Note that this request includes, but is not limited to the
               properties in this tranche.



II.         Interrogatories

            1. Was the “Claimant Name” identified on Your Proof of Claim the actual entity
               that made the investment in or Mortgage Loan or Loan to an EquityBuild asset
               or affiliate? If not, please identify the name of the individual or entity that made
               the investment or provided the Mortgage Loan or Loan.

            2. Are the email address and telephone number identified on Your Proof of Claim
               the best way to contact You? If not, please identify the best email address and
               phone number to contact You.

            3. Please state the names of all persons You (or Your representative) interacted
               with at or on behalf of EquityBuild, including anyone who said that he or she


                                                   5
   was an agent, employee, or representative of EquityBuild, about Your Interest,
   investments, Mortgage, Mortgage Loan or Loans relative to any property in this
   tranche. For each person, please also state that person’s address and best phone
   number to contact the person(s) You communicated with (by phone, by email,
   text or letter, or in person).

4. For each EquityBuild Asset in this tranche in which You claim an Interest, state
   the amount You paid for the Interest or the type of consideration given for the
   Interest, the date that You paid or gave consideration for the Interest, and to
   whom You paid this money or other consideration.

5. For each EquityBuild Asset in this tranche in which You claim any Interest,
   state whether You received any payments, distributions, or other form of return
   on your investment or Interest, and state the amount, the date, and from whom
   You received the payment, distribution or return on Your investment or Interest.

6. For each EquityBuild Asset in this tranche in which You claim any Interest,
   state the amount that is due to You for your Interest in each specific property.

7. State whether any Interest You had in an EquityBuild Asset in this tranche was
   the subject of a “Rollover Transaction” (see Definition of “Rollover Transaction”
   above), and for each Rollover Transaction, state the date of the Rollover
   Transaction, identify Your original Interest by type of investment, the amount of
   the original investment, and property address, and identify Your rolled-over
   Interest by type of interest, amount of the rolled-over Interest, and property
   address (if any).

8. For each EquityBuild Asset in this tranche in which You assert an Interest, state
   whether You have previously made any representations or submitted any
   documents regarding Your Interest in any other judicial proceedings, such as
   bankruptcy, estate administration, marriage dissolution, tax return or
   proceeding, other judicial, governmental, or administrative proceeding or other
   loan/credit/insurance applications regarding that Interest and, if so, state the
   EquityBuild Asset and the proceeding (Court and Case Number).

9. Do you claim an Interest in a property in this tranche based upon one or more
   Mortgage Loans or Loans?

       a.   If so, did you ever authorize anyone or any entity to collect any
       amount due on the Mortgage Loan(s) or Loan(s)?

       b.      If so, state the name of the person or entity who you authorized to
       collect any amount due on the Mortgage Loan(s) or Loan(s).

       c.      If so, is there a document in which you authorized that person or
       entity to collect any amount on the Mortgage Loan(s) or Loan(s)?


                                       6
       d.    If so, have you furnished that document in your Proof of Claim or in
       response to these discovery requests?

10. Were you ever told that there were or would be one or more other Mortgage
    Loans or Loans on any property in this tranche in which you claim an Interest?

       a.     If so, please state when, how, and by whom you were told of the other
              Mortgage Loans or Loans.

       b.     If you were told in a document, have you furnished a copy of that
              document with your Proof of Claim or in response to these discovery
              requests?

11. Did you ever release or authorize any other person or entity to release your
    Interest, or a Mortgage Loan or Loan(s) on a property in this tranche?

       a.     If so, state when and how you released or authorized the release of
              your Interest or the Mortgage Loan or Loan(s).

       b.     If you authorized a person or entity to release your Interest in a
              Mortgage Loan or Loan(s) on a property in this tranche, state the
              name of the person or entity and the date when you authorized the
              person or entity or entity to release your Interest.

       c.     If the release or authorization was in a document, have you furnished
              a copy of that document in your Proof of Claim or in response to these
              discovery requests?


12. Describe all efforts you, or anyone acting on your behalf, made before making
    your investment for your Interest or in a Mortgage Loan or EquityBuild Asset to
    determine if there were any other mortgages on the same property in this
    tranche.

13. For each EquityBuild Asset in this tranche for which You assert an Interest,
    state whether You believe that your Interest is secured or unsecured and the
    facts and documents that support Your claim.

14. For each EquityBuild Asset in this tranche for which You assert an Interest,
    state whether You believe that your Interest should be paid before another
    claimant’s Interest in that same EquityBuild Asset and, if so, state the facts and
    documents that support Your claim.

15. For each EquityBuild Asset in this tranche in which You assert an Interest,
    state whether you believe that an Interest claimed by any other person or entity
    in that same EquityBuild Asset is not valid and, if so, state the facts and
    documents that support Your claim.

                                      7
16. If any Document requested above was once in Your possession, but is no longer
    in Your possession, state where the Document was located when you possessed,
    how it was stored, when, how and why it was disposed of, where it is located
    now, if known, and identify all persons familiar with the contents of said
    Document.

17. Identify each investment that you made in or with EquityBuild in which any
    EquityBuild entity collected payments from the borrower or a third party with
    your knowledge, and for each such investment state the amount of the
    investment, the name or location of the property involved, the time period during
    which the payments were collected, the amount collected, and the amount of the
    payments received by you. Note that this question includes, but is not limited to
    the properties in this tranche.




                                      8
                                         VERIFICATION


I, [name of claimant], verify that I have reviewed the answers that I have provided to the
Interrogatories above and they are true and correct to the best of my information, knowledge and
belief.
I declare under penalty of perjury that the foregoing is true and correct.


_________________________________________
Executed on (date).
(Signature)




                                                  9
Exhibit 3
                         UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

                                               )
 UNITED STATES SECURITIES                      )
 AND EXCHANGE COMMISSION,                      )
                                               )
                      Plaintiff,               )      Civil Action No. 18-cv-5587
                                               )
 v.                                            )      Hon. John Z. Lee
                                               )
 EQUITYBUILD, INC., EQUITYBUILD                )      Mag. Judge Young B. Kim
 FINANCE, LLC, JEROME H. COHEN, and            )
 SHAUN D. COHEN,                               )
                                               )
                      Defendants.              )
                                               )


To: EquityBuild Claimant

You are receiving this document because you have asserted a claim in the matter of SEC v.
EquityBuild, Inc. et al., Case No. 18 CV 05587, pending in the federal district court for the
Northern District of Illinois.

The Court is addressing the claims asserted in this case by groups of properties, also called
“tranches” of properties. You have asserted a claim against one or more of the properties in
the tranche that is currently before the Court, which consists of the following properties:

LIST PROPERTIES IN TRANCHE

All investors in this tranche are being served with these discovery requests so that the
Court and other claimants asserting a claim against the same properties may properly
evaluate the claims against the properties in this tranche.

The discovery requests include (1) requests to provide the documents described; and (2)
requests to answer questions, which are called interrogatories, in writing.

You are required to provide a copy of all of the requested documents and a written answer
to all of the questions asked. You will need to search your records to find the requested
documents and the information necessary to answer the questions.

We understand that you have already submitted a proof of claim form and supporting
documentation. There is no need for you to send anything you previously submitted again.
But, please be aware you are being requested to provide documents and information in
addition to what you already submitted with your proof of claim, so, if you did not already
submit any one or more of the requested documents with your proof of claim, you need to
provide those documents at this time.
You also have the ability to ask written questions (interrogatories) or to request documents
from the other participants in this tranche by sending such written questions or requests for
documents to that participant at the address provided on the Tranche Contact List
accompanying these discovery requests.

The Court, however, has ordered that in addition to these questions and document
requests, a claimant may not ask more than ____ interrogatoriesquestions and may not
request more than ____ categories of documents, unless the claimant first obtains an order
from the Court allowing it.



Please refer to the following instructions and definitions to assist you in answering these
discovery requests.

INSTRUCTIONS

1. By DATE, you must email your answers to the interrogatoriesquestions and any
   additional documents you have not already submitted to [mortgagee we will provide an
   e-mail      address    for     the      mortgagees]     and       the    Receiver      at
   equitybuildreceiver@rdaplaw.net,equitybuildreceiver@rdaplaw.net, who will then make
   arrangements for distribution to the SEC and every other claimant asserting an interest
   in the same property as you. If your documents are too large to attach to your email,
   please say so in the email and a link to upload the documents will be provided to you. If
   you are unable to scan and email electronic copies of your answers and the documents
   (the preferred means of delivery), they instead may be mailed to:

       EquityBuild Receiver
       c/o Rachlis Duff & Peel
       542 S. Dearborn, Suite 900
       Chicago, IL 60605

       and

       [We will provide an address for the mortgagees.]

2. We understand that you have already submitted a Proof of Claim form and supporting
   documentation, . There is noand you do not need for you to resubmitfurnish again
   anything you previously furnished. But, please be aware that you are being requested to
   provide documents in addition to the documents you already submittedfurnished with
   your claim. HoweverProof of Claim. Therefore, you mustwill need to review the Proof of
   Claim form and submittal to confirm you submitted to determine whether you furnished
   all of the documents that you provided all of the documents and information that are
   requested to produce in these discovery requests. If there are documents or information
   that you did not furnish, you need to do so now.

3. If you produce them now. If you determine that you previously furnished all of the
   documents in your Proof of Claim, you may answer the request that you have confirmed

                                              2
   that you already submitted all of the documents described in a request, you can answer
   the request by stating that you have confirmed that you already submitted the requested
   documents.

4.2.  If you have a doubt whether you provided a document with your Proof of Claim or
    whether a document is related to a request, you should provide it.

5.3.    You must provide both documents that you have in your possession and documents
    that you gave to someone or that someone else may be holding for you, such as a spouse,
    a relative, a friend, a lawyer, an accountant, or an investment adviser.

6.4.   There are also written questions for you to answer that are shown below. These
    written questions are also known as interrogatories. You are required to answer all of
    the questionsinterrogatories under oath. A verification form is located at the end of this
    document.

7.5.   Please answer the interrogatories in a document that numbers each response to
    indicate the questioninterrogatory that you are answering.

8.6.    If you have confirmed that you already furnished all of the information sought by an
    interrogatory in your Proof of Claim submission, you can answer the
    interrogatoryquestion by stating: that you have confirmed that you already submitted the
    requested information.

9.7. After you have sent Your Responses to these discovery requests, you must supplement
     Your Responses or correct your responses if You learn that Your responses were
     incomplete or incorrect. You should e-mail or mail your supplemental or corrected responses to
     the same addresses where you e-mailed or mailed your initial responses to these discovery requests.



Definitions.

1. “You” or “Your” means the person, business, or entity who made the investment with or
   provided a loan to EquityBuild.

   2.1.    “EquityBuild” includes EquityBuild, Inc. and all the affiliates identified on the
           Proof of Claim form used in this proceeding.

   2.      An “EquityBuild Asset” is any real or personal property in which EquityBuild or
           an EquityBuild affiliate has or had an ownership interest, such as the properties
           in this tranche or any other property outside of this tranche into which you rolled
           over your Interest.

   3.      “Mortgage” means a document recorded against a property in this tranche that
           secures repayment of a loan or an investment.


                                                   3
     4.      “Mortgage Loan” means a loan or investment that is secured by a mortgage on
             an property in this tranche.

     5.      “Loan” means a loan or investment that is not secured by a mortgage.

     6.      “You” or “Your” means the person, business, or entity who made the investment
             with or provided a loan to EquityBuild..

     7.      “Interest” means any claim you assert to or in an EquityBuild Asset in this
             tranche or to or in a Mortgage, Mortgage Loan or Loan related to an EquityBuild
             Asset in this tranche arising from an investment, Loan, a Mortgage, a Mortgage
             Loan, or any other basis relating to that Equity Build Asset.

     3.8.    “Documents” means both paper documents and electronically stored information
             (such as “word” documents, “pdf.” documents, “Excel” documents), and includes
             letters, statements, spreadsheets, e-mails, and text messages.

     4.9.    “Original Transaction” means the transaction in which you acquired a claim of
             ownership or a security interestan Interest in an EquityBuild Asset of affiliate.

     5.10.   A “Rollover Transaction” means a situation where You had a claim of ownership
             or a security interestan Interest in an EquityBuild Asset or affiliate that was
             changed or converted, in whole or in part, to an ownership or security
             interestInterest in another EquityBuild Asset or affiliate.asset. A Rollover
             Transaction occurred, for example, if You had an interestInterest in a
             mortgageMortgage on an EquityBuild Asset and, instead of receiving a cash
             distribution, You received an interestInterest in another EquityBuild Asset or
             affiliate.



I.        Requests for Documents.

          To The Extent You Have Not Already Provided These With Your Proof Of Claim
          Form, You Need to Provide the Following Documents:

     1.      All documents you received from EquityBuild related to each Original
             Transaction and each Rollover Transaction involvingin which at least one of the
             properties was a property in this tranche in which you have or had an
             interestInterest, such as:
            account statements,
            financial reports,
            solicitations,
            private placement memoranda,
            offering memoranda,
            brochures,

                                               4
      advertisements,
      information sheets,
      receipts.

2.     All documents that you executed or were requested to execute regarding your
       investmentInterest in or loan to any EquityBuild Asset or property in this
       tranche, such as:
      Mortgages,
      Promissory notes,
      Servicing agreements,
      Collateral agreements,
      Powers of attorney,
      Operating Agreements,
      Contracts or other agreements,
      Releases or satisfaction of mortgages,.

3.     All e-mails and correspondence or text messages between You and anyone
       working for or on behalf of EquityBuild relating to your investment in or
       loanInterest involving any EquityBuild Asset or property in this tranche or a
       Rollover Transaction from any property that is in this tranche.

4.     All documents relating to any Rollover Transaction ofinvolving Your investment
       in or loan toInterest involving any property in this tranche to a different
       EquityBuild Asset, regardless of whether that EquityBuild Asset is included in
       this tranche.

NOTE: This Request asks for, and you need to provide, the requested documents
     concerning Rollover Transactions regardless of whether the EquityBuild Asset
     that your investment or loanInterest was rolled into is included in this tranche.

5.     All documents regarding the payments You made (or the consideration You gave)
       for your investments or loansInterest with EquityBuild.

6.     All documents regarding the payments You received (or anyone received on your
       behalf),, either foras distributions on or payoffs of Your investments or loans
       with EquityBuild.Interest.

7.     All documents related to any actual or purported refinancing or payoff of any
       loan onyour Interest, a Mortgage Loan or Loan relating to a property in this
       tranche in which You have or had an interestInterest.

8.     All documents related to a in which You were ever told that your Interest or a
       Mortgage Loan or Loan may be refinanced or paid off.

9.     All documents in which You were ever told that that your Interest, a Mortgage
       Loan or Loan was refinanced or paid off.


                                         5
      10.      All documents in which you were requested to release or a your Interest, a
               Mortgage, Mortgage Loan or Loan.

      11.      All documents in which you released or agreed to release your Interest, a
               Mortgage, Mortgage Loan or Loan.

      8.12.    All documents reflecting collection by EquityBuild or Equity Build payments to
               You on an investment that you made in or with EquityBuild in which any
               EquityBuild entity collected payments from the borrower or a third party with
               your knowledge. Note that this request for a release of your interest in a loan on
               any propertyincludes, but is not limited to the properties in this tranche.



II.         Interrogatories

            1. Was the “Claimant Name” identified on Your Proof of Claim the actual entity
               that made the investment in or loanMortgage Loan or Loan to a property in the
               tranche?an EquityBuild asset or affiliate? If not, please identify the name of the
               individual or entity that made the investment ofor provided the loanMortgage
               Loan or Loan.

            2. Are the email address and telephone number identified on Your Proof of Claim
               the best way to contact youYou? If not, please identify the best email address
               and phone number to contact You.

            3. Please state the names of all persons You (or Your representative) interacted
               with at or on behalf of EquityBuild, including anyone who said that he or she
               was an agent, employee, or representative of EquityBuild, about Your Interest,
               investments, Mortgage, Mortgage Loan or loansLoans relative to theany
               property in this tranche. For each person, please also state that person’s
               address and best phone number to contact the person(s) You communicated with
               (by phone, by email, text or letter, or in person).

            4. For each propertyEquityBuild Asset in this tranche in which You claim an
               ownership or security interestInterest, state the amount You paid for the
               investmentInterest or the type of consideration given for the investmentInterest,
               the date that You paid or gave consideration for the investmentInterest, and to
               whom You paid this money or other consideration.

            5. For each propertyEquityBuild Asset in this tranche in which You claim an
               ownership or security interest,any Interest, state whether You or anyone on
               your behalf received any payments, distributions, or other form of return on your
               investment or Interest, and state the amount, the date, and from whom You
               received the payment, distribution or return on Your investment or Interest.



                                                  6
6. For each propertyEquityBuild Asset in this tranche in which You claim an
   ownership or security interestany Interest, state the amount that is due to You
   for your investmentInterest in or loan to thateach specific property.

7. State whether any investmentInterest You had in a propertyan EquityBuild
   Asset in this tranche was the subject of a “Rollover Transaction” (see Definition
   of “Rollover Transaction” above), and for each Rollover Transaction, state the
   date of the Rollover Transaction, identify Your original interestInterest by type
   of interestinvestment, the amount of the original interestinvestment, and
   property address, and identify Your rolled-over interestInterest by type of
   interest, amount of the rolled-over Interest, and property address (if any).

8. For each propertyEquityBuild Asset in this tranche in which You assert an
   interestInterest, state whether You have previously made any representations or
   submitted any documents regarding Your investmentInterest in any other
   judicial proceedings, such as bankruptcy, estate administration, marriage
   dissolution, tax return or proceeding, other judicial, governmental, or
   administrative proceeding or other loan/credit/insurance applications regarding
   that interestInterest and, if so, identifystate the propertyEquityBuild Asset and
   the proceeding (Court and Case Number).

9. Do you claim an Interest in a property in this tranche based upon one or more
   Mortgage Loans or Loans?

       a.   If so, did you ever authorize anyone or any entity to collect any
       amount due on the Mortgage Loan(s) or Loan(s)?

       b.      If so, state the name of the person or entity who you authorized to
       collect any amount due on the Mortgage Loan(s) or Loan(s).

       c.      If so, is there a document in which you authorized that person or
       entity to collect any amount on the Mortgage Loan(s) or Loan(s)?

       d.    If so, have you furnished that document in your Proof of Claim or in
       response to these discovery requests?

9.10. Were you ever told that there were or would be one or more other
   loansMortgage Loans or Loans on any property in this tranche in which you
   claim an interestInterest?

       a.     If so, please state when, how, and by whom you were told of the other
              loan(s)Mortgage Loans or Loans.

       b.     If you were told in a document, have you furnished a copy of that
              document with your Proof of Claim or in response to these discovery
              requests?



                                       7
10.11. Did you ever release your interest, or authorize any other person or entity to
   release your interest, inInterest, or a loanMortgage Loan or Loan(s) on a
   property in this tranche?

       a.     If so, state when and how you released or authorized the release of
              your interest.Interest or the Mortgage Loan or Loan(s).

       b.     If you authorized a person or entity to release your Interest in a
              Mortgage Loan or Loan(s) on a property in this tranche, state the
              name of the person or entity and the date when you authorized the
              person or entity or entity to release your Interest.

       b.c.   If the release or authorization was in a document, have you furnished
              a copy of that document within your Proof of Claim or in response to
              these discovery requests?


12. Describe all efforts you, or anyone acting on your behalf, made before making
    your investment for your Interest or in a Mortgage Loan or EquityBuild Asset to
    determine if there were any other mortgages on the same property in this
    tranche.

13. For each EquityBuild Asset in this tranche for which You assert an Interest,
    state whether You believe that your Interest is secured or unsecured and the
    facts and documents that support Your claim.

14. For each EquityBuild Asset in this tranche for which You assert an Interest,
    state whether You believe that your Interest should be paid before another
    claimant’s Interest in that same EquityBuild Asset and, if so, state the facts and
    documents that support Your claim.

15. For each EquityBuild Asset in this tranche in which You assert an Interest,
    state whether you believe that an Interest claimed by any other person or entity
    in that same EquityBuild Asset is not valid and, if so, state the facts and
    documents that support Your claim.

16. If any Document requested above was once in Your possession, but is no longer
    in Your possession, state where the Document was located when you possessed,
    how it was stored, when, how and why it was disposed of, where it is located
    now, if known, and identify all persons familiar with the contents of said
    Document.

17. Identify each investment that you made in or with EquityBuild in which any
    EquityBuild entity collected payments from the borrower or a third party with
    your knowledge, and for each such investment state the amount of the
    investment, the name or location of the property involved, the time period during

                                      8
which the payments were collected, the amount collected, and the amount of the
payments received by you. Note that this question includes, but is not limited to
the properties in this tranche.




                                  9
                                         VERIFICATION


I, [name of claimant], verify that I have reviewed the answers that I have provided to the
Interrogatories above and they are true and correct to the best of my information, knowledge and
belief.
I declare under penalty of perjury that the foregoing is true and correct.


_________________________________________
Executed on (date).
(Signature)




                                                 10
Exhibit 4
                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION


                                                     )
 UNITED STATES SECURITIES                            )
 AND EXCHANGE COMMISSION,                            )
                                                     )
                          Plaintiff,                 )    Civil Action No. 18-cv-5587
                                                     )
 v.                                                  )    Hon. John Z. Lee
                                                     )
 EQUITYBUILD, INC., EQUITYBUILD                      )    Mag. Judge Young B. Kim
 FINANCE, LLC, JEROME H. COHEN,                      )
 and SHAUN D. COHEN,                                 )
                                                     )
                          Defendants.                )
                                                     )

          STANDARD DISCOVERY REQUESTS TO INSTITUTIONAL LENDERS
         Pursuant to the procedures ordered by the Court in this matter on DATE, each

Institutional Lender (as that term is defined in the Proof of Claim form approved by the Court in

this matter) shall answer these interrogatories and produce the documents requested within 30

days of these discovery requests.

      Definitions
      1. The term “Tranche” means the group of properties that is currently before the Court,
         which for purposes of these requests is comprising the following properties:

                    LIST PROPERTIES IN TRANCHE

      2. The term “Investor-Lender” shall have the meaning ascribed to it in the Proof of Claim
         form approved by the Court in this matter.

Instructions
      1. Your responses to these requests should cover the time period from the making of the
         loan for the property which is the subject your response to the present.




                                                 1
  2. Your responses should be made available to the SEC, the Receiver, and all litigants in the
     tranche by sending them an email link to the responses at the address provided on the
     Tranche Contact List accompanying these discovery requests, or at such other address as
     they may otherwise provide in a subsequent change of address document filed in this
     litigation.




I.   DOCUMENT REQUESTS

  1. All documents evidencing, reflecting, or constituting communications between you, or
     anyone acting on your behalf, and EquityBuild or its affiliates, relating to EquityBuild’s
     request for financing or your subsequent provision of financing secured by a property in
     the Tranche.

  2. All documents evidencing, reflecting, or supporting the position that EquityBuild
     Investor-Lenders released their mortgages on a property in the Tranche, and/or that the
     Investor-Lenders were paid in connection with the release of their mortgages on the
     subject property.

  3. All documents evidencing, reflecting, or supporting the position that EquityBuild, or its
     affiliates, were authorized by and/or that consent was provided by Investor-Lenders to
     release their mortgages on a property in the Tranche.

  4. All documents related to any inquiry by you, or anyone acting your behalf, related to (a)
     whether the EquityBuild Investor-Lenders released their mortgages on a property in the
     Tranche, and/or (b) whether the Investor-Lenders were paid in connection with the
     release of their mortgages on the subject property, or (c) whether EquityBuild, or its
     affiliates, were authorized by Investor-Lenders to release the Investor-Lenders’
     mortgages on the subject property.

  5. Provide the following documents related to the loan against the property in the Tranche
     that is the subject of your Proof of Claim, as well as all documents evidencing, reflecting,
     or constituting internal communications, or communications between you, or anyone
     acting on your behalf, and any title company THE FOLLOWING LIMITATION
     SUMBMITTED BY THE INSTITUTIONAL LENDERS IS OPPOSED BY THE
     RECEIVER AND THE SEC: prior to the commencement of this case, regarding:

             (1) the origination of the loan;
             (2) the closing of the loan (including all pre-closing communications including
                 but not limited to communications regarding the title commitment and all
                 amendments thereto, any special exceptions to title (and any recorded
                 documents provided or obtained related to those special exceptions), drafts of
                 and final settlement statements, escrow instructions and escrow agreements)

                                                2
              (2) the priority of the loan;
              (3) any due diligence undertaken prior to funding;
              (4) any communications with EquityBuild or the Cohens;
              (5) knowledge of and investigation regarding prior encumbrances;
              (6) whether the investor-lenders released their mortgages on a property;
              (7) whether the investor-lenders were paid in connection with the release of their
              mortgages on a property;
              (8) whether EquityBuild or its affiliates were authorized by the investor lenders to
              release their mortgages on the property;
      THE FOLLOWING REQUEST SUBMITTED BY THE RECEIVER IS OPPOSED
      BY THE INSTITUTIONAL LENDERS:
              (9) exchanges with the title company for coverage under title insurance
              policies and related communications, including but not limited to all
              coverage correspondence.
   6. All documents related to whether EquityBuild, or its affiliates, had sufficient assets to
      repay its creditors at the time you obtained a security interest in any property in the
      Tranche against which you have made a Proof of Claim.

   7. To the extent not already submitted in support of your Proof of Claim, all underwriting
      files and/or other information reflecting your investigation of EquityBuild and its officers
      and affiliates in connection with your decision to provide financing on any property in the
      Tranche.

   8. Produce each title insurance policy you obtained in relation to a property in the Tranche.



II.   INTERROGATORIES

   1. Did any EquityBuild Investor-Lenders release their mortgages on any property in the
      Tranche? If so, describe in detail the basis for your belief that the Investor-Lenders
      released their mortgages, including by identifying all Investor-Lenders that released their
      mortgage(s).

   2. Were any EquityBuild Investor-Lenders paid in connection with the release of their
      mortgages on the subject property? If so, describe in detail the basis for your belief that
      the Investor-Lenders were paid in connection with the release of their mortgages,
      including by identifying all such Investor-Lenders and the amounts they were paid.

   3. Was EquityBuild, or its affiliates, authorized by the Investor-Lenders to release their
      mortgages on the subject property? If so, describe in detail the basis for your belief that
      the Investor-Lenders authorized EquityBuild, or its affiliates, to release their mortgages,

                                                3
   including by identifying all Investor-Lenders that authorized EquityBuild to release their
   mortgage(s).

4. Describe all efforts you, or anyone acting on your behalf, made before extending
   financing on any property in the tranche to determine (a) whether the EquityBuild
   Investor-Lenders voluntarily released their mortgages on any property in the Tranche, or
   (b) whether the EquityBuild investors were paid in connection with the release of their
   mortgages on the subject property, or (c) whether EquityBuild, or its affiliates, were
   authorized by the Investor-Lenders to release their mortgages on the subject property, and
   identify the person(s) involved in any such efforts, and the role of each such person.

5. Describe all efforts you, or anyone acting on your behalf, made to determine whether
   EquityBuild, or its affiliates, had sufficient assets to repay its creditors, at the time you
   obtained a security interest in any property in the Tranche, and identify the person(s)
   involved in any such efforts, and the role of any such person.




                                               4
